PD-0708&0709&0710-15                                                 JJSEpEIVED SN
                                                                          COURT OF CRIINAL APPEALS
                               CAUSE NOS: F13-40506-N
                                          F13-40507-N                         SEP 16 2015
                                          F13-40508-N
                                   FLED IN
THE STATE OF TEXAS
                            COURT OF CRIMINAL An            in the JUDiciALbel Acosta, Cter
V.                                                          DISTRICT COURT NO. 195th
                                   SEP lo'u.'.J
STANLEY, TERRY ANDREW                                       DALLAS COUNTY, TEXAS
                                 Abel Acosta, u^,

                            MOTION TO ORDER COURT RECORDS

PURSUANT TO THE FREEDOM OF INFORMATION ACT,5 U.S.C.&552 AND/OR THE
PRIVACY ACT,5 U.S.C. AND 552a.

SEE ALSO: RULE 34(a) FED.R.CIV.P.; ART.39.14 AND ART.39.15(a)(c)
TEX.CODE CRIM.       PRO.


TO THE HONORABLE JUDGE OF SAID COURT;

     COMES NOW STANLEY, TERRY ANDREW, Defendant PRO SE and files this
MOTION TO ORDER THE CHIEF CLERK: ROBERTA WILLIAMS, to send all cop
ies of the Defendants Court Records including any exhibits such as

photographs from his cellphone, discovery, and any other tangible
things, Defendant moves this Honorable Court to hear this Motion.
In support of same, Defendant would show the following:
                                           I

                                    JURISDICTION

      THIS HONORABLE COURT: The Judicial District Court No. 195th of
Dallas County, Texas Presided by Honorable Judge Fred Tinsley has
jurisdiction and the rules of this Honorable Court to ORDER the
Chief Clerk Roberta Williams to send all the Defendant Court reco

rds   to him.

                                           II

                            RELEVANT PROCEDURAL HISTORY

      On January 17,2014, Defendant, was convicted in the Judicial


                                           (1)
District Court No. 195th of Dallas County, Texas, and sentenced to
30 years in prison (T.D.C.J.-I.D.).

                               Ill

                  MOTION FOR CONVICTING RECORDS

    On October 27,2014, Defendant filed Motion For Convicting Rec
ords in this Honorable Court, but the Court has not responded.

                                IV

                 DESIGNATION OF RECORDS ON APPEAL

    On December 30,2014, Defendant filed his Designation Of Record

On Appeal in this Honorable Court, but the Court has not yet resp
onded.

                                V


                            THE SECOND
                 DESIGNATION OF RECORD   ON APPEAL

    On January 14,2015, Defendant's Appellate Counsel Riann C.

Moore prepared and filed the second Designation of Record On Appeal

(motion), but to no avail, no response from this Honorable Court.
                                VI


                   LETTER TO APPELLATE COUNSEL

    On January 29,2015, Defendant, posted a letter to his Appellate

Attorney Riann C. Moore in which he requested his Attorney to fur

nish him with all his Court records, but to no avail.

                               VII


                      LETTER TO COURT STAFF

    On June 4,2015, Defendant, posted his letter of request of his

Court Records addressed to the Court Staff; COURT COORDINATOR CLAIR

FOSTER, COURT REPORTER:SANDRA HUGHES, CHIEF CLERK ROBERTA WILLIAMS



                               (2)
and the DISTRICT CLERK:GARY FITZSIMMONS.

                               VIII

                   MOTION FOR EXTENTION OF TIME
             RULE 68.2(c) TEX.R.APP.P. ( To File PDR)
   On June 4,2015, Defendant filed his Motion Of Extention Of Time

To File PDR, because the Defendant has had no Court records and ex
hibits which he needs in order to prepare his MOTION FOR REHEARING,

DESCRETIONARY REVIEW and the STATE HABEAS CORPUS ART.11.07. This

Motion For Extention of Time to File PDR was GRANTED (60 days),
with effect from 6/10/2015 to 8/21/2015, unfortunately this Honor

able Court has not yet sent the Defendant's much needed Court rec
ords to him, Hence the Defendant is still inadequately equipped to
file his Motion For Rehearing,PDR Descretionary Review and the ST

ATE HABEAS CORPUS ART.11.07.

                                IX

                SECOND MOTION FOR EXTENTION OF TIME
            IN WHICH TO FILE DESCRETIONARY REVIEW (PDR)

    The Defendant has not yet recieved his Court records shown on
the Designation of Records, Therefore the Defendant is at a disad
vantage to prepare a reasonable MOTION FOR TRIAL, PDR and ART.11.07
STATE HABEAS CORPUS because he is not a lawyer who has readily ac
cess to legal tools and resources.
    Hence, the Defendant contends that his cause will be undully
prejudiced without the GRANT of his Court records as shown on the
DESIGNATION OF RECORDS ON APPEAL. See, the enclosed copies of Def

endant's requests for Court records.

    See also:

    Documents in the possession of a party's attorney may be required


                                  (3)
to be produced: Schultz v. Butcher 24 F.3d 626,630 (4th cir.1994);
In re Ruppert, 309 F.2d 97,98 (6th cir.1962). Rule 45 FED.R.CIV.P.

    28 U.S.C. Section 1915 (d) (" The officer's of the court shall
issue and serve all process and perform all duties in such cases")
See U.S. v. Means, 741 F.2d 1053,1055 (8th cir.l984)(en banc)(point
conceded by government):
    Jackson v. Brinker, 147 F.R.D. 189,193 and n.l (S.D.IND.1993)
("The Marshals service was directed to serve the plaintiff's sub
poena pursuant to it's duties under 28 U.S.C. Section 1915(c)").
                                   X


                               CONCLUSION

   The Defendant contends that the above mentioned facts, arguments

enclosed copies, and authorities clearly indicate £hatLthe Defendant
hashearnestly shown good cause to be GRANTED the request of court
records in accordence with the DESIGNATION OF RECORD ON APPEAL.

                                  XI


                           REQUEST FOR ORDER

   After concideration of all the facts, arguments, authorities,

and the Defendant's enclosed copies of the same subject, Defendant
hereby requests the Honorable Judge Fred Tinsley to ORDER the Co
urt Staff including the Court Chief Clerk Roberta Williams to ob
tain the Defendant's Court records, appellate brief, State's brief
and the records listed on the DESIGNATION OF RECORD ON APPEAL and
send all the records to the Defendant so that he will be able to

prepare a reasonable MOTION FOR REHEARING,PDR, and STATE HABEAS
CORPUS ART.11.07.




                                 (4)
                                  XII

                        SUPPORTING DOCUMENTS

      Defendant's copies of Supporting Documents (exhibits) for his
MOTION TO ORDER COURT RECORDS are enclosed. They are as follows:

 1. Motion For Convicting Records

 2. Designation of Record On Appeal

 3. 2nd Designation of Record On Appeal (prepared and filed by
Appellate Attorney Riann C. Moore)
 4. Letter To Appellate Counsel

 5.   Letter To Court Staff

 6.   Motion For Extention Of Time

 7. 2nd Motion For Extention Of Time in Which To File Discretionary

Review (PDR)

                                XIII


      The Defendant prays that this Honorable Court will GRANT this
MOTION TO ORDER COURT RECORDS. The Defendant also further requests

this Honorable Court to GRANT him any other relief he may be

entitled.

Respectfully Submitted,

Signed on this g?Q **~          Day of4^ U°f ^        2015 A.D.

Stanley, Terry Andrew
#1908398
Wynne Unit
810 FM 2821
Huntsville,Tx.77349-0001




                                     (5)
                          CAUSE NOS. F13-40506-N
                                    F13-40507-N
                                    F13-40508-N




EX PARTE                                       IN THE JUDICIAL DISTRICT

                                               COURT NO.   195th of

STANLEY, TERRY ANDREW                          DALLAS COUNTY, TEXAS



                        CERTIFICATE OF SERVICE

   I, Stanley, Terry Andrew, Defendant certify that I've served

my MOTION TO ORDER COURT RECORDS and copies of seven supporting

documents to the Honorable Judge Fred Tinsley and District Attor

ney Mr. Craig Watkins, by U.S. Postal Service on           fjLc?~*^   AUG.
2015 A.D.

     ADDRESSED TO:

 1. Mr. Gary Fitzsimmons, District Clerk
    Frank Crowley Courts Bldg.
    133 N. Riverfront Blvd., LB12
    Dallas,Tx. 75207-4313

 2. Mr. Craig Watkins, District Attorney
    Frank Crowley Courts Bldg.
    133 N. riverfront Blvd., LB19

Respectfully Submitted,

Signed on this %o ^         Day of \« °^ v)T~ 2015 A.D.
                                              Stanley, Terry Andrew
                                              # 1908398
                                              Wynne Unit
                                              810 FM 2821
                                              Huntsville,Tx.77349-0001